 In the-Matter Of SHELL OIL COMPANY, INCORPORATED, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONERandOILWORKERSINTERNATIONALUNION,CIO, INTERVENORCase No. 21-RC-172.-Decided September14, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named herein claim to represent em-ployees of the Employer.3.No question of representation exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit composed of all machinists and ma-chinists' helpers, excluding supervisors, at the Employer's Dominguez,Wilmington, and Martinez, California, refineries.'The Intervenor,which has bargained for all hourly paid employees of the Employer,State-wide, excluding electricians and boilermakers, since certificationby the Board in 1939,2 contends that the proposed unit is inappropriate'Houston, Reynolds,and Gray.'The Petitioner originallysought all machinists and machinists'helpers employed bythe Employer on a State-wide basis.At the hearing,however,the Petitioner restricted theproposed unit to includeonly thoseemployees above set forth.2Matter of Shell Oil Company,9 N.L. R. B. 908.79 N. L.R. B., -No. 83.618 ,SHELL, OIL COMPANY, INCORPORATED,upon, the grounds that the description is vague and indefinite in:terms,;that the, employees herein, do not form a true craft group, and that the,past bargaining history on the broader basis is determinative of -theappropriate unit.The Employer takes a neutral, position ins the,matter..The Employer's operationsThe Employer is engaged in producing, refining, and, distributingoil and oil products in California. It operates refineries at Domin-guez,Wilmington, and Martinez, where it produces oil and oil products from petroleum.The Employer's other operations are, dividedinto a field division, which is engaged'in drilling wells and producingpetroleum; a pipe-line division, which is engaged in transportingpetroleum by pipe line from the fields to the plants; and a ,natural gasdivision, which handles hydrocarbon and natural gas production.The refineries.The refineries operate at all times.Each refineryhas a maintenance department.Each maintenance department em-ploys electricians, welders, pipe fitters, machinists, carpenters, black-smiths, boilermakers, and other skilled craftsmen, with the single pur-pose of insuring that the refinery operation will be continuous.Allmaintenance employees, irrespective of their craft skills, are classifiedby the Employer as "mechanics."All helpers are assigned to a pooland are detailed to various groups as needed.Helpers are not per-manently assigned to assist particular craftsmen.Each refinery maintenance department has a machine shop.Themechanics assigned to the machine shops are skilled machinists.3They are the only employees, with rare exceptions, who operate theiii'achiiies'in the machine shop.' Although the Employer maintains noapprentice program, a majority.of its machinists have served an ap-prenticeship.The principal duty of the machinists is to keep therefinerymachines in operating condition.They dismantle, repair,overhaul, and reassemble the operating machinery.They make ormachine parts only if it is necessary for the accomplishment of theforegoing.Most of the work done by the machinists in the refineriesinvolves mechanical repairs rather than the application and exerciseof their particular craft skills.The field, pipe-line, and natural gas divisions.Each of these divi-sions has a maintenance department.As in the refineries, operationsare continuous; all maintenance employees are classified as mechanics;and all helpers are assigned to a pool.None of the divisions maintainsa machine shop comparable to those of the refineries, but the field and8 Some of the machinists work in the machine shop entirely ;some,work outside of theshop entirely, and some work in and out of the machine shop. (620DECISIONS OF NATIONAL LABOR -RELATIONS BOARDsmallshops with grinders, drill presses,and hand tools.The mechanics in these- divisions that repair theoperating machinery must know how to operate such tools as are-available in their machine shops .4The pipe-line division employstraveling mechanics who must be skilled in the use of machine tools.-It is the function of the mechanics in all of the divisions to dismantle,repair,. and reassemble operating machinery similar to that in therefineries.They also perform minor machine tool work.The Petitioner, in its proposed unit, seeks only those machinists-employed in the refinery machine shops.However, it is clear thatthere are employees in the field, pipe-line, and natural gas divisions'who possess skills and perform work similar to that of the employeesin the unit which the Petitioner seeks. Inasmuch as the unit proposedfor severance by the Petitioner comprises only -a segment of an em-ployee classification possessing similar craft skills and performingcomparable work, and is not coextensive with the already establishedState-wide unit of hourly paid employees previously found in theearlier proceeding, noted above, we find the requested unit to be in-appropriate for collective bargaining purposes.ORDERUpon the basis of the entire record in this case, the National Labor.Relations Board hereby orders that the petition filed in the instant.matter be, and it hereby is, dismissed.*The field division formerly maintained a large machine shop, with employees classifiedby the Employer as machinistsThis shop was discontinued in 1947 and the machinistswere assigned other work.Half of them were assigned to do repair work on the fieldequipment.Two of them were assigned to the machine shop in the Dominguez refinery.5Matter of Robert (lair Company,Inc., 77N. L R. B. 649.